February 20, 2017

 

Joseph Moscato

Generex Biotechnology Corporation

President & Chief Executive Officer

4145 North Service Road, Suite 200

Burlington, Ontario

Canada L7L 6A3

 

Re: Waiver of Breach Under Letter Of Intent dated January 16, 2017

 

Dear Mr. Moscato,

 

Reference is made to that binding Letter of Intent dated January 16, 2017
between Emmaus Life Sciences, Inc. (“Emmaus”) and Generex Biotechnology
Corporation (“Generex”) (the “LOI”).

 

The LOI at section 1.c provides that Generex shall pay One Million Five Hundred
Thousand Dollars ($1,500,000) to Emmaus within three (3) weeks of January 16,
2017, which was February 6, 2017. Generex missed the deadline and on February 6,
2017 Emmaus provided a one time waiver of the breach of the LOI provided that
Generex make the payment on or prior to February 16, 2017.

 

Generex failed to make this payment by February 16, 2017, which constitutes a
continuing breach of the LOI by Generex. Emmaus is willing to provide Generex
with an additional one time waiver of the continuing breach of the LOI until
February 24, 2017, on the terms set forth in this letter agreement.

 

In addition, the date upon which Generex is obliged to make payment to Emmaus of
the Second Additional Deposit (as that term is defined in sub-section 1.e of the
LOI), being the sum of Two Million Dollars ($2,000,000), shall be extended to
March 20, 2017 (as shall the anticipated date of the execution and delivery of
the formal Purchase Agreement). Furthermore, the date of Closing (as that term
is defined in the LOI) shall be extended to the date that is five (5) trading
days after the date (the “Filing Date”) upon which Generex files with the
Delaware Secretary of State an Amendment to its Restated Certificate of
Incorporation effecting an increase in its authorized capital, provided however
that the Filing Date shall be no later than May 1, 2017 and the date of Closing
shall be no later than May 8, 2017.

 

In addition, if the LOI is terminated for any reason or no reason and Emmaus is
required to return the deposits under the LOI, Emmaus shall have a period of
sixty (60) days from the date of termination to return the deposits.

 

In light of the foregoing, subsection 1.e, of the LOI shall be amended to read
in its entirely as follows:

 

“e. Payment of Ten ($10,000,000) Million. Purchaser and Company acknowledge the
payment and receipt of an initial deposit of five hundred thousand dollars
($500,000, the “Deposit”) at their meeting place on January 16, 2017. The
Parties further agree that Purchaser shall provide an additional one million,
five hundred thousand dollars ($1,500,000, the “Additional Deposit”) on or prior
to February 24, 2017. In addition, upon signing of the formal Purchase
Agreement, which the Parties anticipate to occur no later than March 20, 2017,
Purchaser shall provide an additional two million dollars ($2,000,000, the
“Second Additional Deposit”). Purchaser shall provide satisfactory proof of
funds for the Second Additional Deposit to Company no later than March 15, 2017.
The remaining six million dollars ($6,000,000) shall be paid at closing of the
formal Purchase Agreement, which shall be done no later than the date that is
five (5) trading days after the date (the “Filing Date”) upon which Purchaser
files with the Delaware Secretary of State an Amendment to its Restated
Certificate of Incorporation effecting an increase in its authorized capital,
provided however that the Filing Date shall be no later than May 1, 2017 and the
date of Closing shall be no later than May 8, 2017. Purchaser shall provide
satisfactory proof of funds for the six million dollars ($6,000,000) no later
than three (3) business days prior to the Filing Date. If the formal Purchase
Agreement is not executed or the Closing does not occur within the time periods
provided for above, all deposits then made to Company shall be refunded to
Purchaser within sixty (60) days, plus a breakup fee equal to warrants to
acquire Company capital stock with a market value of $500,000 with a strike
price corresponding to the Closing valuation of Company at $450 million. The
breakup fee shall be payable only if the failure to execute the Purchase
Agreement or the close is not caused by the fault of or breach of obligations by
Purchaser.”

 

As consideration for the foregoing waiver, extensions and amendments, Generex
shall issue to Emmaus 24,414,063 pre-split shares of restricted common stock of
Generex (the “Shares”) within three (3) trading days of the Filing Date. The
foregoing number of Shares shall be equitably adjusted in the event of a stock
split, reverse stock split, stock dividend or other similar recapitalization of
Generex. Generex shall register all of the Shares under the Securities Act of
1933, as amended (the “Securities Act”), in the next registration statement
filed by Generex, provided however that Generex shall at all events register the
Shares within forty-five (45) days of the Filing Date. Generex agrees that the
Shares shall be fully paid and non-assessable when issued to Emmaus, and shall
not be refundable or returnable to Generex under any circumstances whatsoever,
including upon the termination of the LOI for any reason or no reason. In
addition, Generex shall register under the Securities Act all of the shares of
Generex Common Stock issued to Company pursuant to the transactions contemplated
by the LOI within six months after the Closing.



Notwithstanding any other provision of the LOI, Generex shall indemnify Emmaus
for any liabilities, costs, expenses or damages (including reasonable attorneys’
fees) related to or arising out of any disputes regarding the subject matter of
this waiver or the LOI.

 

The foregoing waiver shall expire at 5:00pm on February 24, 2017. The foregoing
waiver shall not be deemed or constitute a waiver of any of the other provisions
of the LOI, nor shall the foregoing waiver constitute a continuing waiver
extending beyond 5:00pm on February 24, 2017.

 

 

 

 

If Generex is in agreement with the foregoing, please execute the agreement and
acceptance below and return it to me.

 

Sincerely,



                      EMMAUS LIFE SCIENCES, INC.          By:              

Yutaka Niihara, MD, MPH

Chairman and Chief Executive Officer 

           

 



 

Agreed and accepted:

 

 

  Generex Biotechnology Corporation         By:       Joseph Moscato    
President & Chief Executive Officer  





